Citation Nr: 1016136	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as dysthymic disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1962 to April 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran seeks service connection for PTSD.  After a 
careful review of the record, the Board finds that additional 
evidence is necessary before adjudicating the claim.   

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen, 10 Vet. 
App. at 140-41. 

A diagnosis of PTSD requires exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 128. The sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Id.

The Veteran's service treatment records do not contain any 
notations of mental illness.  

The Veteran submitted evidence of a positive PTSD screening 
in June 2004 and PTSD diagnoses in August 2004 and January 
2005 medical records.  The Veteran was treated for PTSD by 
social workers at the VA medical center.  The records 
indicate that the Veteran was scheduled to see a physician 
for follow-up care but no records of that visit are contained 
within the file.  The VA examination report states that the 
Veteran has been connecting to a Dr. Langner at the Albany VA 
medical center via teleconference, regarding his mental 
condition.  The medical records from the Veteran's 
consultations with Dr. Langner are not contained within the 
record.

The June 2004 record contains a positive screen for PTSD but 
indicates that the Veteran will have to be fully evaluated 
for PTSD.  This does not conform to the DSM-IV criteria.  The 
August 2004 record reflects that the Veteran complained of an 
inability to maintain employment and lacking ambition.  He 
further stated that he daydreams constantly and Vietnam is 
always on his mind, in that he is forever seeing body bags 
and rockets.  The Veteran also reported road rage, 
impatience, sleep interruptions, and shaking during periods 
of anger.  The Veteran was diagnosed with PTSD. 

In January 2005, the record reflects the Veteran presented 
with concerns of stress and anger management.  He appeared to 
be doing better, but he was still experiencing nightmares and 
bad dreams, but they are less intense.  The Veteran reported 
that his anger is more acute, but his rage has decreased.  
The Veteran was diagnosed with PTSD/depression.   

The Veteran underwent a VA examination in December 2005.  The 
examiner noted that the Veteran had been undergoing PTSD 
counseling at the VA medical center and, as noted above, had 
been consulting with a medical doctor at a different VA 
medical center for a prescription for an antidepressant to 
treat the Veteran's sleep problems.  

The VA examiner reviewed the Veteran's symptoms, mental 
status, and background, including his military experience, 
and concluded that the "Veteran appears to best meet the 
criteria for a diagnosis of dysthymic disorder."  The 
examiner further opines "the Veteran reports some features 
of PTSD.  However, he does not appear to meet the full 
criteria for a diagnosis of PTSD and, again, dysthymic 
disorder appears to fit better with his overall symptom 
picture."  

The medical evidence does not show that the Veteran has a 
clinical diagnosis of PTSD.  While the Veteran has records 
showing that state that there is a diagnosis for PTSD, none 
of these diagnoses are in accordance with the DSM-IV 
criteria.  It is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection 
for PTSD.  In the absence of proof of a present disability, 
there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  However, because the 
record shows that the Veteran consulted with a medical doctor 
regarding his PTSD, it is necessary to review the records 
from that physician prior to determining if the Veteran is 
entitled to service connection for PTSD.  

Furthermore, as discussed above, the record shows a diagnosis 
of dysthymic disorder.  The Board has determined that 
additional development must be conducted prior to final 
adjudication of this issue as well.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
in part that the application for service connection must be 
read broadly by VA adjudicators to encompass any diagnoses 
reasonably within the scope of the claimed specific 
disability.  The Court noted that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Id. at 6-7.

The VA examiner diagnosed the Veteran with dysthymic 
disorder, rather than PTSD.  However, the examiner does not 
state whether his dysthymic disorder was caused by, or is 
etiologically related to his period of service.  

As indicated under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  

Accordingly, this case is REMANDED for the following action:

1. The RO/AMC will contact the Veteran 
and ascertain if he has received any VA, 
non-VA, or other medical treatment for 
PTSD or dysthymic disorder that is not 
evidenced by the current record.  
Specifically, the RO/AMC will contact 
the Albany VA Medical Center to collect 
any outstanding records for the Veteran 
from Dr. Langner.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will return the claims file to 
the examiner who conducted the December 
2005 VA examination.  If that examiner 
is not available, arrange for the 
Veteran to undergo a VA examination.  
The examiner shall opine as to whether 
the Veteran has a mental disorder that 
was caused or aggravated by any incident 
of active service.  The following 
considerations will govern the 
examination:

i. 	The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

ii. 	After conducting any appropriate 
interviews and clinical testing, 
and reviewing any additional 
records from Dr. Langner, the 
examiner must respond to the 
following inquiries:

(1)	Does the Veteran have a 
diagnosis of PTSD?

(2)	If the Veteran has a diagnosis 
of PTSD, was his PTSD caused by, 
and/or related to service?

(3) Does the Veteran have dysthymic 
disorder, which was caused by 
the Veteran's active military 
service, and/or which may be 
related to service.

(4) In stating his or her opinion, 
the examiner must state the 
medical basis for any opinion 
expressed, including with 
specific reference to the DSM-
IV.  If the examiner is unable 
to state an opinion without a 
resort to speculation, he or she 
should so state.

3. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for PTSD and dysthymic 
disorder.  The RO/AMC must ensure that 
all directed factual and medical 
development as noted above is completed.  
In the event that the examination report 
does not contain sufficient detail, the 
RO/AMC must take any appropriate action 
by return of the report to the examiner 
for corrective action.  See 38 C.F.R. § 
4.2.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, he and his representative, 
should be provided with an appropriate 
Supplemental Statement of the Case, and 
should be given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


